Citation Nr: 1620533	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 10 percent for right lower extremity radiculitis.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied an increased rating for right lower extremity radiculitis.

The Board remanded the matter to the RO in April 2014 for further development.  The matter has been returned to the Board for appellate consideration. 

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in July 2013.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707 (2015).  In March 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The letter also stated that if the Veteran did not respond within 30 days from the date of the March 2016 letter, the Board would assume that he does not want another hearing and proceed with the adjudication of his claim.  To date, the Board has not received a response from the Veteran.  Accordingly, the appeal has been reassigned to the undersigned VLJ for adjudication.  38 C.F.R. § 19.3(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks an increased rating for his service-connected right lower extremity radiculitis.  Specifically he asserts that symptoms of his disability are more severe than the current 10 percent disability rating reflects.  See May 2010 VA Form 21- 4138; Hearing transcript.

The Board remanded the claim for a VA examination to determine the current severity of the Veteran's right lower extremity disability.  The record reflects that the Veteran failed to report for the scheduled examination.  A Compensation and Pension exam inquiry dated April 18, 2014, notes an examination request and instructions.  See April 2014 AV Form 21-2507a.  A subsequent letter dated April 21, 2008, informed the Veteran that VA had requested an examination through a private medical facility and also that the private facility would soon advise him of the date, time, and place of the examination.  Additionally, that the notification would be in writing, by telephone, or perhaps both.  A review of the claims file does not reveal that the Veteran received notification, neither by written correspondence, nor telephone communication.  

Given the absence of the letter or documented telephone communication from the VA Medical Center or private facility informing the Veteran of the location, date, and time of the examination, the Board finds that a remand to schedule another VA examination is warranted.  The letter notifying the Veteran of the location, date, and time of the examination should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his right lower extremity radiculitis.  
The letter informing the Veteran of the location, date, and time of the examination and the consequences of not reporting to the examination must be associated with the claims file.  

All necessary tests should be conducted.  The examiner must be provided access to the Veteran's claims file and to all records located on either the Virtual VA or VBMS data bases.  After a full review of the claims file and examination, the examiner should prepare an examination report in accordance with the current disability benefits questionnaire or examination worksheet.
 
2.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims and the consequences of failing to appear for the examination.  See 38 C.F.R. § 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if any.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




